


Exhibit 10.4

 

ASSURED GUARANTY LTD.

 

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION

 

FOR 2012

 

Set forth below are the 2012 annual salaries of the Executive Officers named in
the compensation tables in Assured Guaranty’s 2012 proxy statement who are still
employed by Assured Guaranty.

 

Dominic J. Frederico

 

President and Chief Executive Officer, Assured Guaranty Ltd.

 

Salary

 

 

$

900,000.00

 

 

Robert A. Bailenson

 

Chief Financial Officer, Assured Guaranty Ltd.

 

Salary

 

 

$

425,000.00

 

 

James M. Michener

 

General Counsel, Assured Guaranty Ltd.

 

Salary

 

 

$

450,000.00

 

 

Robert B. Mills

 

Chief Operating Officer, Assured Guaranty Ltd.

 

Salary

 

 

$

520,000.00

 

 

·                  In addition to salary, the named executive officers will be
eligible to be considered to receive cash bonuses for 2012 performance.

·                  The named executive officers other than Mr. Frederico will be
eligible to be considered to receive grants under Assured Guaranty’s long-term
incentive plans for 2012 performance.

·                  In 2012, Mr. Frederico received a two-year grant of equity
and, accordingly, will not be considered for additional grants of equity until
2014.  However, Mr. Frederico will be eligible to be considered to receive
grants under Assured Guaranty’s Performance Retention Plan for 2012 performance.

·                  In 2012, the named executive officers will receive other
annual compensation and benefits, including employer contributions to retirement
plans and perquisites provided under the Assured Guaranty Ltd. Perquisite
Policy.

 

--------------------------------------------------------------------------------
